 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3       Leonard Woods,                                         Case No. 2:17-cv-01936-JAD-DJA

 4               Plaintiff                                       Order Adopting Report and
         v.                                                  Recommendation and Dismissing Case
 5
         L Reyes, et al.,                                                  [ECF No. 12]
 6
                 Defendants
 7

 8             Leonard Woods brings this civil-rights action to redress events that he claims occurred

 9 during his incarceration at the Clark County Detention Center and to challenge law-enforcement

10 actions that led to his arrest. 1 Woods’s mail has been getting returned to the Court, and he was

11 ordered to update his address by July 26, 2019, or face dismissal. 2 Because Woods has not

12 updated his address, and his mail continues to be returned, the magistrate judge recommends that

13 I dismiss this case without prejudice. 3 The deadline to challenge that recommendation passed

14 without objection or any request to extend the deadline to file one. “[N]o review is required of a

15 magistrate judge’s report and recommendation unless objections are filed.” 4

16             District courts have the inherent power to control their dockets and “[i]n the exercise of

17 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 5 A

18

19
     1
         See Amended Screening Order, ECF No. 9.
20   2
         ECF No. 7.
     3
21       ECF No. 12.
     4
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
22 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
     5
23       Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
 1 court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a

 2 court order, or failure to comply with local rules. 6 In determining whether to dismiss an action

 3 on one of these grounds, the court must consider: (1) the public’s interest in expeditious

 4 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 5 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

 6 availability of less drastic alternatives. 7

 7            The first two factors, the public’s interest in expeditiously resolving this litigation and the

 8 court’s interest in managing its docket, weigh in favor of dismissal of the plaintiff’s claims. The

 9 third factor, risk of prejudice to defendants, also weighs in favor of dismissal because a

10 presumption of injury arises from the occurrence of unreasonable delay in filing a pleading

11 ordered by the court or prosecuting an action. 8 A court’s warning to a party that its failure to

12 obey the court’s order will result in dismissal satisfies the fifth factor’s “consideration of

13 alternatives” requirement, 9 and that warning was given here. 10 The fourth factor—the public

14 policy favoring disposition of cases on their merits—is greatly outweighed by the factors

15 favoring dismissal.

16

17
     6
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
18 local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
19 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
20 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
21 7 Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
   Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
22 8
     See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
23   9
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     10
          ECF Nos. 7, 12.

                                                         2
 1        Accordingly, with good cause appearing and no reason to delay, IT IS HEREBY

 2 ORDERED that the Report and Recommendation [ECF No. 12] is ADOPTED, and this case is

 3 DISMISSED for failure to file a notice of changed address as directed by the court. The Clerk

 4 of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS CASE.

 5        Dated: November 16, 2019

 6                                                       _________________________________
                                                                   ____
                                                                      _ ____  _ _______ _____
                                                         U.S. District JJudge
                                                                   ict Juuddgge Jennifer
                                                                                Jenniffeerr A.
                                                                                            A. Dorsey
                                                                                               D
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                 3
